STOREY, Justice,
dissenting.
I respectfully dissent. I cannot agree with the conclusion reached by the majority that the crucial ruling of the trial court was the overruling of the motion for continuance rather than the overruling of the motion for new trial. It was not until the motion for new trial was presented that the trial court was able to determine the cumulative effect of its rulings. I believe this was the crucial ruling made by the court, and under the facts presented here, failure to order a new trial was an abuse of its discretion.
The purpose of a hearing on motion for new trial is to afford the trial court a final opportunity to determine not only if any single ruling made by it at any stage of the trial proceedings resulted in denial to any party of his day in court, but also to examine the entire record before it with a view to determining whether the cumulative effect of its rulings resulted in such denial. As was stated by the supreme court in Stillman v. Hirsch, 128 Tex. 359, 99 S.W.2d 270 (1936), the motion for new trial gives the trial judge an opportunity to have his attention called to the alleged errors committed by him during the trial. It is well known that the trial judge must act quickly upon questions presented to him. Many rulings are made upon the theory that other phases of the case will be presented and developed, which oftentimes do not materialize. Stillman v. Hirsch, 99 S.W.2d at 275. See also Sandoval v. Rattikin, 395 S.W.2d *891889 (Tex.Civ.App.—Corpus Christi 1965, writ ref’d n. r. e.). An application for a new trial to set aside a judgment on equitable grounds is addressed to the discretion of the court and should be granted when substantial rights of the parties have been so violated as to make it reasonably clear that a fair trial was not had. Its function is to point out such equities so as to make it reasonably certain that the applicant has been deprived of a substantial right. McMillan v. McMillan, 72 S.W.2d 611 (Tex.Civ.App.—Dallas 1934, no writ).
There can be no question that denying appellants an opportunity to present their defenses deprived them of a substantial right and that their evidence of meritorious defenses presented at the hearing on motion for new trial was substantial. Much of this evidence was not presented to or considered by the trial court in the motion for continuance; and the witnesses, all residents of Anderson County, were not available at the time of trial. For example, James E. Singletary, a Palestine fireman who was one of the first to arrive at the scene of the fire which destroyed the Yar-brough building and contents, made affidavit that after the fire, he could find no evidence of new tires among the debris; and that Yarbrough’s daughter told him they had truck tires at their home. Joel Ray Morris, an employer of the Palestine Fire Department, had frequently been in the Yarbrough building. He stated by affidavit that he was there on May 31, the day before the fire, and noticed there were no tires where normally a large number were stored; and where new tires were normally displayed, there were old, used tires which were normally stored outside the building. He stated also that he noticed there were no truck tires in the building and that normally Yarbrough kept a large stock of truck tires. According to his affidavit, Jimmy D. Easter, an employee of Yarbrough at the time of the fire, was aware one week prior to the fire that several loads of new tires were removed from the shop and placed in the basement of Yarbrough’s home. He recalls at the time of the fire, the new tire stock was depleted and most of those remaining were recaps. The inventory of truck tires, according to his affidavit, was the lowest he had seen since he had been an employee. Teddie Joe Holt, another Yarbrough employee, by affidavit stated that for approximately two or three weeks prior to the fire, he and others had been moving new truck tires out of the shop to Yarbrough’s home and at the time of the fire, there were no new truck tires in the shop. He stated that the only tires in the building at the time of the fire were old used tires, recaps and a few automobile tires. These unequivocal statements of disinterested witnesses make it reasonably clear that a fair trial was not had.
Nor is it disputed by appellees that appellants’ failure to timely appear for trial was due to mistake or inadvertence. If there be lack of diligence in preparation in this case, it is due to the same mistake. The record reflects that the trial date was initially entered on counsel’s calendar in response to the court’s notice for March 23, 1977, but at some later date was lined out so that no trial setting was reflected. Counsel and his secretary by affidavit stated that either she inadvertently lined out the trial setting at the same time she lined out the case setting below it which was settled; or, she mistakenly lined it out upon receipt of an order of non-suit in a case involving the same insurance coverage then pending in Anderson County styled Don Yarbrough v. Gulf Insurance Company and the Fidelity and Casualty Company of New York. This order of non-suit shows to have been entered on December 28, 1976. These facts are even stronger than those in Kirk v. Farmers Aerial Spraying Service, Inc., 496 S.W.2d 739 (Tex.Civ.App.—Amarillo 1973, no writ), where the secretary simply failed to remind defendant’s counsel of the trial setting. While the court there referred to counsel’s pre-trial activity as being indicative of his desire to defend the case, it also emphasized that the absence of an intentional failure is the controlling factor, and some excuse, not necessarily a good excuse, is sufficient to demonstrate this absence.
*892These circumstances do not demonstrate a complete lack of diligence on the part of appellants in preparation for trial. Appellants answered in the case on November 18, Yarbrough answered on November 30, and plaintiffs’ amended petition was filed on December 21, about ninety days before the trial date. It would not appear that the failure to take depositions of out-of-county witnesses during the ninety-day period from December 19 to March 23 was such an inordinate period of time as to charge counsel with a complete lack of diligence. Particularly is this true when sometime subsequent to December 19, the trial setting was inadvertently removed from his trial calendar, thereby precluding any realization by him that the trial date was imminent.
It is, of course, well settled that the hearing on the motion for new trial is not a means by which the case may be tried over or tried differently, and a different view might well prevail in this case if a new trial required the retrial of issues disposed of previously. Such is not the case before us. The plaintiff Dunlop has recovered judgment for its debt against Yarbrough. This judgment is final and Dunlop need not retry those issues nor even appear at a new trial unless it elects to do so. Dunlop held no interest in the policy proceeds either by assignment or loss-payable provision. It extended its credit to Yarbrough and should not be entitled to look to appellants for payment except to the extent that Yar-brough may recover from them. Yarbrough has proved his case against appellants except as it may be defeated by the arson defense or reduced by a finding that a part of the inventory had been removed from the premises before the fire. In accordance with the offer made by appellants in their motion for new trial, any judgment recovered by Yarbrough may bear interest from March 23, 1977, and he may be reimbursed for his expenses including attorneys fees incurred in the March 23 trial.
Appellants’ failure to offer reimbursement at the time of the motion for continuance should not be fatal because they offered complete reimbursement in their motion for new trial. In Dallas Heating Company, Inc. v. W. E. Pardee, 561 S.W.2d 16 (Tex.Civ.App.—Dallas 1977, writ ref’d n. r. e.), appellant offered reimbursement for the first time in its brief in this court and this court considered that offer to be timely holding that a failure to offer reimbursement in a motion for new trial after default judgment did not necessarily preclude vacation of the judgment.
Finally, I would consider counsel’s appearance and participation in trial of no controlling consequence. He had no alternative but to remain in attendance during trial. An examination of the entire record, however, demonstrates that his participation was no more meaningful than had he not appeared, because without witnesses or defensive pleadings which the trial judge refused to permit, he was powerless to influence the outcome of the trial. Under all of these circumstances, I perceive no reason for the refusal to apply to this case the equitable principles set forth in Ivy, 407 S.W.2d at 214 and Craddock, 133 S.W.2d at 126.
It is clear that failure to afford appellants the opportunity to assert their defenses has resulted in a denial of a substantial right. No hardship would be occasioned to any party upon a retrial of this case if limited to the issues not presented at the original trial. I would therefore leave the judgment in favor of Dunlop against Yar-brough undisturbed, and reverse and remand the case for trial upon the affirmative defense issues presented in appellants’ motion for new trial. Additionally, in accord with Dallas Heating Company, Inc. v. Pardee, supra, the determination of the amount of expenses to be awarded to appellees in obtaining their judgment should be left to the discretion of the trial court.